Citation Nr: 1037965	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-18 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.  
He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
from September 2008 and July 2009 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the September 2008 decision, 
the RO granted service connection for PTSD and assigned an 
initial 30 percent disability rating, effective March 25, 2008.  
In the July 2009 decision, the RO denied entitlement to a TDIU.

In May 2009, the RO assigned an initial 50 percent disability 
rating for PTSD, effective March 25, 2008.  A veteran is 
generally presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the claim for a higher initial 
rating for PTSD remains before the Board.

The Board notes that the Veteran was not sent a statement of the 
case as to the issue of entitlement to a TDIU.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that a TDIU is an element of all claims for a higher initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2009) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

As discussed below, there is evidence of unemployability.  Thus, 
given the evidence of a medical disability, the claim for the 
highest rating possible, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice and the 
issue is properly before the Board as part of the appeal for a 
higher initial rating for PTSD.

In September 2010, the Vice Chairman of the Board granted a 
motion to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by impairment in most 
of the areas of work, school, family relations, judgment, 
thinking, and mood without total social and occupational 
impairment since March 25, 2008.

2.  The Veteran is service connected for PTSD, rated 70 percent 
disabling. 
3.  The Veteran has a Bachelor's degree and had varying periods 
of employment prior to his retirement in 1992 in construction, as 
a truck driver, as a math and science teacher, as a substance 
abuse counselor, and as a mechanic. 
4.  The Veteran's service connected PTSD does not preclude 
gainful employment consistent with his education and occupational 
experience. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have 
been met since March 25, 2008.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a TDIU due to a service connected disability 
are not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).
The claim for a higher initial rating for PTSD arises from the 
Veteran's disagreement with the initial rating assigned after the 
grant of service connection. The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

As for the claim for a TDIU, under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for a TDIU.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2008 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the November 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service private medical 
records.  The Veteran has not received any post-service VA 
medical treatment.  In addition, the Veteran was afforded VA 
examinations for PTSD and a TDIU.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).
The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the 
General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

Dr. Hoeper's November 2007 psychiatric examination report reveals 
that the Veteran reported that he had been married to his wife 
for 54 years.  After service he worked for various periods in 
construction, as a truck driver, as a math and science teacher, 
as a substance abuse counselor, and as a mechanic, and retired in 
1992.  He occasionally, but rarely, experienced nightmares and 
would wake up in a panic and sweating, with such episodes lasting 
approximately 15 to 20 minutes.  He had 1 to 2 flashbacks and 
panic attacks each month and panic attacks lasted approximately 
30 to 40 minutes.  He averaged only 4 hours of sleep each night.  

The Veteran further reported that he experienced intrusive 
thoughts, a hyperstartle response, and hypervigilance.  He rarely 
socialized with family and friends, his recent memory was 
moderately impaired, and his working memory was 75 percent 
impaired.  He had anger, sadness, and fear, was depressed 50 
percent of the time with no energy and little interest, and was 
easily angered and agitated.  He occasionally, but rarely, had 
crying spells.

Dr. Hoeper opined that the Veteran was moderately compromised in 
his ability to sustain work and social relationships due to PTSD.  
A diagnosis of chronic PTSD was assigned and a Global Assessment 
of Functioning (GAF) score of 40 was assigned, indicative of 
major impairment.

The Veteran's treatment records from Dr. Hoeper dated from 
November 2007 to September 2008 indicate that the Veteran 
reported weekly nightmares, flashbacks, panic attacks, sleep 
impairment, hypervigilance, and a hyperstartle response.  He 
rarely socialized, had impaired memory, anger, depression, 
decreased energy and interest, agitation, anxiety, jumping and 
racing thoughts, hallucinations, mood swings, intrusive thoughts, 
and occasional suicidal thoughts.  He was diagnosed as having 
PTSD and was assigned GAF scores of 40 and 50, indicative of 
major and serious impairment.

A May 2008 VA examination report reveals that the Veteran 
reported anxiety, depression, difficulty falling and staying 
asleep, irritability, anger outbursts, and decreased energy.  His 
symptoms had been persistent ever since service and had increased 
in severity in the years prior to the examination.  He denied 
having had any suicide attempts, but experienced panic attacks at 
least 2 to 3 times per week.  He retired at age 62 and reported 
that the last few years of employment were problematic due to 
increasing concentration problems, anxiety, irritability, mood 
swings, and difficulty getting along with others.  

The Veteran further reported that he was able to perform personal 
activities of daily living without assistance and lived with his 
wife.  He rarely socialized outside of his home because he did 
not feel comfortable with strangers or crowds.  He went to church 
3 to 4 times per month, but would generally leave immediately 
after service because he did not want to socialize.  He took 
walks and watched television in order to relax.  He had been 
married to his wife since 1954.  She had reported that they had a 
difficult relationship due to the Veteran's emotional withdrawal, 
irritability, anger, and discomfort when she wanted to socialize.

Overall, the physician who conducted the May 2008 VA examination 
concluded that the Veteran showed at least moderate impairment in 
social, occupational, recreational, and familial areas, with 
social relations possibility being even more severely 
compromised.

Examination revealed that the Veteran was alert, oriented, and 
cooperative.  There were no signs of a thought disorder, loose 
associations, flight of ideas, hallucinations, delusions, 
obsessions, compulsions, or phobias, and he appeared 
intellectually intact.  He had a tense, somber demeanor, but was 
appropriate.  He had moderate to severe sleep difficulties, 
irritability, and anger, decreased energy, and moderate to severe 
chronic anxiety and depression.  He had some difficulty 
concentrating and frequent panic attacks (at least 2 to 3 times 
each week).  Insight and judgment were reasonably intact and 
there were no involuntary movements or bizarre mannerisms.  
Furthermore, he experienced an increasing number of flashbacks, 
hypervigilance, a hyperstartle response, interpersonal 
guardedness, emotional numbing, feelings of detachment and 
estrangement from others, a decreased interest in hobbies and 
social activities, memory impairment, and avoidance of and an 
exaggerated response to trauma related triggers.

The Veteran was diagnosed as having PTSD with associated panic 
attacks and depression.  There was moderate impairment in 
occupational functioning and moderate to severe impairment in 
social, recreational, and familial functioning.  A GAF score of 
45 was assigned, indicative of serious impairment.  The physician 
who conducted the examination opined that the Veteran exhibited 
major impairment in the social realm and would have been expected 
to show at least moderate impairment in the occupational realm.  
His level of adjustment was dependent upon continuing 
psychotropic medication, which was not effective at the time of 
the examination.

A March 2010 VA examination report reveals that the Veteran 
reported sleep impairment, social anxiety, anger/irritability, 
nightmares approximately 2 to 3 times each week, daily intrusive 
thoughts, anxiety, hypervigilance, and a hyperstartle response.  
He did not report any suicide attempts or panic attacks.  He was 
employed for a school system and was in charge of transportation 
until 1992, at which time he retired.  He was able to 
independently perform activities of daily living, did some chores 
around the house, and had a few friends.  He liked to fish and go 
to church, but overall had limited recreational and leisure 
pursuits.  He was married, had 2 children and 4 grandchildren, 
and was close to his family.  

Examination revealed that the Veteran was alert, cooperative, and 
casually and appropriately dressed.  There were no lucid 
dissociations, flight of ideas, or bizarre motor movements or 
ticks.  His mood was calm, his affect was appropriate, there was 
no homicidal or suicidal ideation or intent, and no impairment of 
thought processes or communication.  Also, there were no 
delusions, hallucinations, ideas of reference, or suspiciousness.  
The Veteran was fully oriented, his memory was good, and insight, 
judgment, and intellectual capacity were adequate.  A diagnosis 
of PTSD was provided and a GAF score of 53 was assigned, 
indicative of moderate impairment.

The physician who conducted the March 2010 VA examination 
concluded that the Veteran had moderate and persistent symptoms 
of PTSD with no remissions.  He had been retired for 18 years, 
was anxious, somewhat irritable, stayed to himself, had some 
friends and went to church, had some interests, and took 
medication which afforded some relief.  The physician opined that 
the Veteran's psychiatric symptoms resulted in some impairment of 
social functioning and employment, but the symptoms did not, in 
and of themselves, preclude employment. 

The Board has considered the GAF scores assigned throughout the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
ranging from 40 to 53.  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The weight of the evidence shows that although the Veteran's PTSD 
has been characterized as moderate on several occasions and some 
of his symptoms appear to have improved during the March 2010 VA 
examination due to medication use, he has exhibited deficiencies 
in most of the areas needed for a 70 percent rating.  For 
example, he has experienced marital difficulties due to emotional 
withdrawal, irritability, anger, and social discomfort, has few 
friends, rarely socializes, feels uncomfortable in social 
situations, and experienced problems at work prior to retirement 
due to increasing concentration problems, anxiety, irritability, 
mood swings, and difficulty getting along with others.  Also, he 
experiences nightmares, chronic sleep impairment, intrusive 
thoughts, flashbacks, hallucinations, impaired concentration and 
memory, irritability, anger, anxiety, depression, and panic 
attacks.  

The Veteran does not, however, have most of the symptoms listed 
in the examples for a 100 percent disability rating.  For 
example, although he retired in 1992 and reported that he 
experienced problems at work due to PTSD symptoms, the evidence 
does not indicate that there is total occupational impairment.  
Dr. Hoeper's November 2007 examination report and the May 2008 VA 
examination report both include opinions that the Veteran's PTSD 
caused only moderate occupational impairment.  Also, the 
physician who conducted the March 2010 VA examination opined that 
there was some occupational impairment, but that the Veteran's 
PTSD symptoms did not, in and of themselves, preclude employment.
Furthermore, the Veteran has not demonstrated gross impairment in 
thought processes or communication or grossly inappropriate 
behavior, he is able to perform activities of daily living, and 
is oriented to time and place.  Although memory problems and 
suicidal thoughts have been reported, he has not experienced 
memory loss for names of close relatives, own occupation, or name 
and he is not in persistent danger of hurting himself or others,

More importantly, total social and occupational impairment has 
not been demonstrated.  The Veteran has been able to maintain a 
stable and long lasting relationship with his wife, is close with 
his family, and experiences only moderate occupational 
impairment. 

Overall, the evidence reveals that the Veteran has impairment in 
most of the areas of work, school, family relations, judgment, 
thinking, and mood, as evidenced by the GAF scores and 
assessments of his level of disability.  Accordingly, the Board 
finds that an initial rating of 70 percent for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran has reported that his PTSD 
interfered with his ability to maintain employment.  For example, 
during the May 2008 VA examination he reported that the last few 
years of employment prior to retirement were problematic due to 
increasing concentration problems, anxiety, irritability, mood 
swings, and difficulty getting along with others.  The Veteran's 
statements raise the question of entitlement to an extraschedular 
rating.  The symptoms of his disability are sleep impairment, 
nightmares, panic attacks, intrusive thoughts, flashbacks, 
hallucinations, impaired memory and concentration, 
hypervigilance, a hyperstartle response, social anxiety, 
depression, anxiety, irritability, anger, and emotional 
withdrawal.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a TDIU due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's only service connected disability is PTSD.  As the 
Board is granting an initial 70 percent rating for PTSD, the 
Veteran meets the schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

The remaining question is whether the Veteran's service connected 
PTSD precludes gainful employment for which his education and 
occupational experience would otherwise qualify him.  Dr. 
Hoeper's November 2007 psychiatric examination report reveals 
that the Veteran reported that after service he worked for 
various periods in construction, as a truck driver, as a math and 
science teacher, as a substance abuse counselor, and as a 
mechanic, and that he had retired in 1992.  Dr. Hoeper opined 
that the Veteran was moderately compromised in his ability to 
sustain work relationships due to PTSD and he assigned a GAF 
score of 40, indicative of major impairment.

Treatment records from Dr. Hoeper dated from November 2007 to 
September 2008 indicate that he was assigned GAF scores of 40 and 
50, indicative of major and serious impairment.

The May 2008 VA examination report reveals that the Veteran 
reported that he had retired at age 62 and that the last few 
years of employment were problematic due to increasing 
concentration problems, anxiety, irritability, mood swings, and 
difficulty getting along with others.  The physician who 
conducted the examination assigned a GAF score of 45, indicative 
of serious impairment, however he concluded that the Veteran 
showed at least moderate occupational impairment.

The March 2010 VA examination report reveals that the Veteran 
reported that he had been employed for a school system and was in 
charge of transportation until 1992, at which time he retired.  A 
GAF score of 53 was assigned, indicative of moderate impairment, 
and the physician who conducted the examination opined that the 
Veteran had moderate and persistent symptoms of PTSD with no 
remissions and that such symptoms resulted in some impairment of 
employment, but that they did not, in and of themselves, preclude 
employment. 

The record reflects that the Veteran retired as a school system 
employee in 1992, when he was approximately age 62.  Although he 
reported during the May 2008 VA examination that the last few 
years of employment were problematic due to increasing 
concentration problems, anxiety, irritability, mood swings, and 
difficulty getting along with others, he has not reported, and 
the evidence does not indicate, that he missed any significant 
amount of time from any of his jobs due to PTSD or that he 
retired due to PTSD.  He has also not reported that he was in any 
danger of losing this employment.  

Dr. Hoeper's reports and the findings of only moderate 
occupational impairment suggest that there ha not been an 
increase in symptomatology since the Veteran's retirement.  

Although he was assigned GAF scores ranging from 40 to 50 between 
November 2007 and September 2008 and such scores reflect an 
inability to work, Dr. Hoeper and the VA examiners who assigned 
the scores concluded that he was only moderately compromised in 
his ability to sustain work relationships.  Furthermore, the 
Veteran was most recently assigned a GAF score indicative of 
moderate impairment during the March 2010, VA examination and the 
physician who conducted the examination opined that the Veteran 
had moderate symptoms of PTSD which resulted in some impairment 
of employment, but that did not, in and of themselves, preclude 
employment.

Hence, the weight of the evidence is against a finding that the 
Veteran's service connected PTSD prevents him from obtaining or 
maintaining substantially gainful employment consistent with his 
education and occupational experience.  For the foregoing 
reasons, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt doctrine is therefore 
not applicable and the claim for a TDIU must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, 
effective March 25, 2008.

Entitlement to a TDIU is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


